Citation Nr: 0012409	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-19 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a shell fragment wound to the right shoulder 
involving Muscle Groups II and III.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

The initial treatment records from the service medical 
records reveal that the veteran had a shell fragment wound 
and not a gunshot wound.  Therefore, the issue is as stated 
on the title page.

In his April 1998 notice of disagreement and his May 1999 VA 
Form 9, the veteran indicated that his right arm and hand 
strength had deteriorated.  Service connection is in effect 
for neuritis of the right musculocutaneous nerve.  Therefore, 
the veteran has raised the issue of entitlement to 
compensable rating for neuritis of the right musculocutaneous 
nerve.  This matter is referred to the RO for appropriate 
action.


REMAND

Service medical records reveal that the veteran had 
neuropathy in the right ulnar, median, radial and 
musculocutaneous nerves secondary to the shell fragment wound 
in the right shoulder.  It was noted that the right 
musculocutaneous nerve was especially affected.  On the 
August 1954 VA examination report, it was noted that the 
muscles affected were the pectoralis major and the deltoid.  
Muscle Group II includes the pectoralis major II 
(costosternal) muscle, whereas Muscle Group III includes the 
pectoralis major I (clavicular) and the deltoid muscles.  In 
a January 1955 rating decision, service connection was 
granted for neuritis of the right musculocutaneous nerve.

Now, June 1998 VA X-rays of the right shoulder revealed mild 
degenerative changes in the acromioclavicular joint.  On the 
June 20, 1998, VA examination report, ulnar and median 
neuropathy of the right upper limb were diagnosed.  The June 
20, 1998 VA examiner indicated that he would prepare an 
addendum after the electromyogram (EMG) was completed.  On 
June 26, 1998, the veteran underwent an EMG and nerve 
conduction studies (NCS) at a private facility.  The EMG was 
normal.  The NCS revealed a prolonged latency of the right 
median motor nerve with decreased nerve conduction velocity 
and decreased proximal amplitude.  The conclusion was median 
nerve monopathy - possible entrapment at the elbow.  The June 
20, 1998, VA examiner did not prepare an addendum.  On the 
June 26, 1998, VA neurological examination report, it was 
noted that the loss of reflexes in the distribution of the 
weakness throughout his arm and hand suggested that the 
veteran injured his brachial plexus in addition to his right 
shoulder at the time of the shell fragment wound.  

Separate disabilities arising from a single disease entity 
are to be rated separately.  Fanning v. Brown, 4 Vet. App. 
225, 230 (1993); 38 C.F.R. § 4.25(b) (1999).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, 
nerves  and joints overlap to a great extent, so that special 
rules are included in the appropriate bodily system for their 
evaluation.  38 C.F.R. § 4.14 (1999).  Also, separate ratings 
may be warranted for muscle damage and pain from a scar.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
Furthermore, a muscle injury rating will not be combined with 
a peripheral nerve paralysis of the same body part, unless 
the injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a) (1999).  The combined evaluation of muscle groups 
acting upon a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint, except in 
the case of Muscle Groups I and II acting upon the shoulder.  
38 C.F.R. § 4.55(d) (1999).  Unfavorable ankylosis of the 
major shoulder is rated as 50 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (1999).

The Board has found the June 20, 1998, VA examination report 
to be lacking since it does not adequately address the 
injuries to Muscle Groups II and III, for which the veteran 
is service connected.  See 38 C.F.R. § 4.73 (1999).  
Additionally, although the examiner indicated that an 
addendum would be prepared after receiving the EMG report, 
any addendum is not of record and the Board finds, in light 
of matters raised by the evidence, that a contemporaneous 
examination is the more appropriate way to address the issue 
on appeal than returning the claims file to the June 1998 
examiner.

In light of the above, this case is REMANDED to the RO for 
the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
the residuals of the shell fragment wound 
of the right shoulder since March 1999.  
After obtaining any necessary 
authorization, the RO should then obtain 
any medical records not currently on 
file.

3.  The RO should inform the veteran of 
the importance of a VA examination for 
his claim of an increased rating for 
residuals of a shell fragment wound of 
the right shoulder, and that, under 
38 C.F.R. § 3.655 (1999), his claim will 
be denied if he fails to report for a VA 
examination without good cause.  
Notification of the examination date 
should also be documented in the claims 
folder. 

4.  The veteran should then be afforded a 
comprehensive VA examination by a board 
consisting of an orthopedist and a 
neurologist, if available, to determine 
the current manifestations and severity 
of the residuals of the shell fragment 
wound in the right shoulder.  The claims 
folder and a separate copy of this remand 
should be made available to the 
examiners, the receipt of which should be 
acknowledged in the examination report.  
Joint or separate examinations are 
permissible, but both examiners must 
actually examine the veteran and review 
the claims folder.  Any indicated studies 
should be performed.  The veteran's 
history, current complaints, and 
examination findings must be reported in 
detail by the examiners.  

The orthopedist should do the following:

a.  Identify the muscle group(s) 
affected by the shell fragment wound 
in the right shoulder; 

b.  Comment on the degree of muscle 
damage (e.g., slight, moderate, 
moderately severe or severe); 

c.  Note whether the scar on the 
right shoulder is poorly nourished 
with repeated ulceration, or is 
tender and painful on objective 
demonstration

The orthopedist also should indicate 
whether any degenerative changes found on 
X-rays are likely related to the in-
service shell fragment wound and, if so, 
specifically report active and passive 
ranges of motion of the right shoulder, 
indicating at what point, if any, in 
degrees of motion, the veteran 
experiences painful motion.  The examiner 
should also render an opinion on the 
extent, if any, of any fatigue, weakness, 
functional impairment, impaired 
coordination or pain in the right 
shoulder, from the service-connected 
disability, due to repeated use or flare-
ups, and should portray these factors in 
terms of any additional loss in range of 
motion. 

With regard to any neuropathy, the 
neurologist should do the following:

a.  Identify any nerve(s) affected 
by the shell fragment wound in the 
right shoulder and note whether 
paralysis, neuritis or neuralgia is 
present; 

b.  If paralysis is present, the 
neurologist should note whether it 
is complete or incomplete and should 
indicate whether it affects an 
entirely different function from the 
muscle injuries to the right 
shoulder; 

c.  If there is incomplete 
paralysis, the neurologist should 
comment on how it is manifested and 
whether it is severe, moderate or 
mild;  

d  If neuritis is present, the 
neurologist should comment on 
whether the neuritis of the affected 
nerve(s) is severe, moderate or 
mild; 

e.  If neuralgia is present, the 
neurologist should comment on 
whether the neuralgia of the 
affected nerve(s) is moderate or 
mild.

All findings should be reported in detail 
and the foundation for all conclusions 
should be clearly set forth.  A 
comprehensive report that addresses the 
aforementioned should be provided and 
associated with the claims folder.

5.  The RO should then review the 
examination report(s).  If not responsive 
to the Board's instructions, such should 
be amended by the examiner so that the 
case will not have to be remanded again.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue of an increased rating to include 
consideration of whether separate ratings 
are warranted for any residuals of the 
fragment wound under Esteban and whether 
the veteran has any orthopedic or 
neurological disability, other than 
neuritis of the right musculocutaneous 
nerve, that is related to the fragment 
wound.  If any new issue is adjudicated, 
the veteran must be notified of the need 
to file a notice of disagreement if he 
disagrees.  If the benefit on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
covering such issues, to include any 
applicable laws and regulations not 
previously included, and given the 
opportunity to respond thereto.  See 
Manlincon v. West, 12 Vet. App. 238 
(1999).  No action is required of the 
appellant until he receives further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




